IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

                                                                              §    S
STATE OF WASHINGTON,                      ]
                                                  No. 71713-8-1
                      Respondent,         ]
                                                  DIVISION ONE
                 v.                       t
                                                  UNPUBLISHED OPINION             <5    "~}
BRANDON G. KEMPMA,                        )
                                                  FILED:     MAR - 9 2015
                      Appellant.          ;


       Per Curiam — Brandon Kempma appeals the sentence imposed following

his convictions for three counts of second degree rape of a child, two counts of

communicating with a minor for immoral purposes via electronic communication,

and two counts of communicating with a minor for immoral purposes. He

contends, and the State concedes, that the court exceeded its authority in

imposing a community custody condition that he "not possess illegal drug

paraphernalia." The parties agree that the condition is not crime related and

therefore must be stricken. We accept the concession of error and remand for

the court to strike the condition. Given this disposition, it is unnecessary to reach

Kempma's alternative arguments.

       Remanded for amendment of the judgment and sentence.

                      FOR THE COURT:


                                              | Ac/ke y t ^


                                                            vKlQ^